 Case: 4:17-cv-02707-AGF Doc. #: 68 Filed: 11/07/18 Page: 1 of 2 PageID #: 817



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JAMES CODY, et al.,                           )
                                              )
                 Plaintiffs,                  )
                                              )
        vs.                                   )      Case No. 4:17-CV-2707-AGF
                                              )
CITY OF ST. LOUIS,                            )
                                              )
                 Defendant.                   )

                                             ORDER

        For the reasons stated on the record in the hearing held on Tuesday, November 6,

2018,

        IT IS HEREBY ORDERED that Plaintiffs’ motion to compel and for sanctions

(ECF No. 40) is GRANTED in part and DENIED in part, as follows:

              1. Plaintiffs’ request for production of disciplinary records of MSI
                 employees (First Request for Production #18) is GRANTED;

              2. As for Plaintiffs’ request for images and videos of MSI conditions (First
                 Request for Production #24), the parties shall try to determine if this
                 request can be narrowed, following the negotiation of a protective order
                 to limit videos to attorneys’ eyes only and to use in this litigation only.
                 But if Plaintiffs wish to review all videos at their cost, without any
                 narrowing of scope, they may do so;

              3. As for Plaintiffs’ request for Incident Reports, the parties will confer on
                 what is available through REGIS and try to narrow the scope of requested
                 reports. But if Plaintiffs wish to review all Incident Reports at their cost,
                 without any narrowing of scope, they may do so;

              4. As for an Electronically Stored Information (ESI) search protocol, the
                 parties will continue to work together to attempt to agree on a protocol
                 and explore technologies available to limit the search results;
 Case: 4:17-cv-02707-AGF Doc. #: 68 Filed: 11/07/18 Page: 2 of 2 PageID #: 818



         5. Both parties shall update their Rule 26 initial disclosures within thirty
            (30) days of this Order;

         6. Parties shall submit a joint proposal of amended case management order
            deadlines for the remaining issues in this litigation within fourteen (14)
            days of this Order; and

         7. Plaintiffs’ request for sanctions is DENIED.



                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE

Dated this 7th day of November, 2018.




                                            2
